UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2117



REGINALD LEE,

                                               Plaintiff - Appellant,

          versus


DANTE HEMINGWAY,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-02-2843-1-WDQ)


Submitted: January 15, 2004                 Decided:   January 27, 2004



Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Reginald Lee, Appellant Pro Se. Charles Grant Byrd, Jr., ALSTON &
BYRD, Baltimore, Maryland; Neal Marcellas Janey, Sr., THE JANEY LAW
FIRM, P.C., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Reginald Lee seeks to appeal the district court’s order

granting summary judgment in favor of Defendant Nathan Stephens,

one of the defendants in his 42 U.S.C. § 1983 (2000) action.   This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).    The order Lee seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -